Citation Nr: 1309210	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  10-40 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for gastrointestinal disorder, to include GERD, also claimed as an undiagnosed illness, and as secondary to service-connected posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a respiratory disorder, to include asthma, also claimed as a undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is also the appellant, had active service from December 2002 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Newark, New Jersey.

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge in June 2012.  A transcript of the hearing is of record.  

The issue of entitlement to service connection for a gastrointestinal disorder, to include GERD, also claimed as an undiagnosed illness, and as secondary to service-connected PTSD, and the issue of entitlement to service connection for a respiratory disorder, to include asthma, also claimed as an undiagnosed illness, are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDING OF FACT

Any current hearing loss is not of service origin.  




CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION


Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Veteran's status has been substantiated.  In a July 2008 letter, the RO provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession. 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The July 2008 letter provided the Veteran with notice as to the disability rating and effective date elements of the claim. 

VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All pertinent treatment records, service and VA, have been obtained and associated with the claims folder insofar as possible.  No other relevant records have been identified. 

As it relates to the claim of service connection for hearing loss, the Veteran was afforded a VA examination in June 2009.  The examination provided the necessary detail to properly assess the Veteran's claim.  Thus, the examination was sufficient for VA rating purposes.  see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative.  The Veteran also appeared at a Travel Board hearing before the undersigned Veterans Law Judge in June 2012 in support of his claim.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.




Hearing Loss

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Chronic diseases, such as sensorineural hearing loss, will be presumed to have been incurred in service if they had become manifest to a degree of ten percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

If the disease is a chronic disease listed under 38 U.S.C.A. § 3.309, as is the case with regard to sensorineural hearing loss, under 38 C.F.R. § 3.303(b) an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

The Board may not reject the credibility of the appellant's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  See Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Court has held that "the threshold for normal hearing is from 0 to 20 dB (decibels), and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court in Hensley indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.

A review of the Veteran's service treatment records reveals that at the time of a September 2003 audiogram, testing revealed pure tone thresholds, in decibels, of 10, 5, 10, 5, and 5 in the right ear, and 10, 5, 10, 10, and 10 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz. 

At the time of an October 2004 pre-discharge VA examination, the Veteran was noted to be an Operation Iraqi Freedom Veteran with a military occupational specialty of aviation mechanic.  He reported that during his time in the service he had been exposed to significant amounts of noise from various aircraft on the flight line; heavy machinery and equipment, such as power tools; construction equipment; generators; mortars; grenades; and rifle and machine gun fire.  He claimed no recreational noise exposure.  Testing revealed pure tone thresholds, in decibels, of 15, 15, 10, 15, and 10 in the right ear, and 15, 10, 10, 15, and 10 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition was 96 percent in the left and right ear.  The examiner indicated that there was no hearing loss found on examination.  

At the time of a November 2004 audiogram, testing revealed pure tone thresholds, in decibels, of 5, 0, 10, 5, and 5 in the right ear, and 15, 10, 15, 15, and 20 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.

In conjunction with his claim, the Veteran was afforded a VA examination in June 2009.  The examiner indicated that the claims folder was available for review.  The examiner noted that the Veteran had military noise exposure as he was an Iraqi Veteran who had been subject to combat explosions and weaponry noise.  He denied any recreational noise exposure.

Testing revealed pure tone thresholds, in decibels, of 5, 10, 10, 10, and 15 in the right ear, and 5, 10, 10, 10, and 10 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition was 98 percent in the right ear and 100 percent in the left ear.  The examiner indicated that the Veteran had clinically normal hearing.  

At the time of his June 2012 hearing, the Veteran indicated that he was exposed to artillery, constant helicopter, and mortar noise, as well as DOD explosions, which were extra explosions from weapons that were found and subsequently blown up off base.  He noted that he had direct contact with helicopter noise as he was an aviation mechanic and did maintenance on them.  The Veteran stated that he would have trouble understanding what people were saying if they were in a group.  He reported that he had had no other hearing testing performed.

The Veteran's service treatment records reveal that there were no findings or diagnoses of hearing loss in service.  At the time of each audiological evaluation, the Veteran was found to have normal hearing as defined both in Hensley and by VA standards.  The Veteran was also noted to have normal hearing, as defined by Hensley and VA standards, at the time of his August 2004 VA pre-discharge examination, and, most recently, at the time of his June 2009 VA examination.  Although VA outpatient treatment records contain a notation of a past medical history of sensorineural hearing loss, this notation was first shown in a June 2008 VA outpatient treatment record and noted again in records dated in 2011 and 2012.  These records do not contain any audiological findings and note a current diagnosis of hearing loss and do not note any date of onset.  As indicated above, the June 2009 VA examination does not show hearing loss for VA compensation purposes or as defined by Hensley and these records do not constitute competent or probative evidence of a current diagnosis of hearing loss or onset of hearing loss within one year after separation from active service.   

Therefore, the clinical evidence does not reflect that hearing loss was present to a compensable degree within one year after discharge or continuity of symptomatology, for reasons clearly noted above, with significant evidence against such a finding.

The Board, however, must also consider the lay evidence of record in determining whether there is continuity of symptoms.  The Board has considered the statements of the Veteran, noting that the Veteran is considered competent to report such symptoms, because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept a veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is not sufficiently credible. 

On his September 2004 VA pre-discharge application for compensation and pension, the Veteran did not claim service connection for hearing loss.  Moreover, on his October 2004 report of medical history, the Veteran checked the "no" box when asked if he had or had ever had hearing loss.  Furthermore, at the time of his VA pre-discharge examination, the Veteran specifically indicated that he was not claiming hearing loss.  In addition, the Veteran, while claiming hearing loss at the time of his June 2009 VA examination, was specifically found to not have hearing loss, as defined by Hensley or by VA standards on audiological testing.  

For the above reasons, continuity has not here been established, either through the clinical record or through the Veteran's own statements. 

As to the Veteran's belief that his current hearing loss is related to his period of service, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  See Jandreau.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, there is also no competent medical evidence of record relating any current hearing loss to the Veteran's period of service.  

In this case, the Board concedes noise exposure based upon the Veteran's military occupational specialty.  Moreover, while the Veteran has not been shown to have hearing loss on VA examination, even if hearing loss were found to presently exist, there is no competent evidence linking any current hearing loss to his period of service.  

In sum, the preponderance of the evidence weighs against a finding that any current hearing loss, if present, is related to the Veteran's period of service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56.


ORDER

Service connection for hearing loss is denied.  


REMAND

As it relates to the claim of service connection for a gastrointestinal disorder, to include GERD, also claimed as an undiagnosed illness, and also as secondary to service-connected PTSD, the Veteran has reported and testified as to having had gastrointestinal problems since his period of service.  The Veteran has indicated that he has been told by several physicians that his current gastrointestinal problems are as a result of the stress related to his service-connected PTSD.  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

As it relates to the issue of service connection for a respiratory disorder, to include asthma, also claimed as an undiagnosed illness, the Board notes that the Veteran, on his October 2004 report of medical history, indicated that he had had and/or was having problems with shortness of breath; wheezing or problems with wheezing; and bronchitis.  The Veteran has also reported and testified as to having had breathing problems since his service in Iraq.  He has also been diagnosed as having asthma.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  To date, the Veteran has not been afforded VA examinations with regard to either of these disorders.  Based upon the above, the Veteran should be afforded VA respiratory and gastrointestinal examinations.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examination to determine the nature and etiology of any gastrointestinal problems, to include any undiagnosed illness resulting from Gulf War Service.  The claims folder and a copy of this remand must be made available to the examiner.  All necessary tests should be performed.  The examiner must be requested to state whether it is at least as likely as not (50 percent probability or greater) that the Veteran has objective indications of the claimed symptoms and, if so, whether the symptoms are attributable to a "known" clinical diagnosis.  The examiner should then state whether the Veteran's symptoms/identified disabilities are attributable to his service, including as a result of his being in the Persian Gulf.  If not, the examiner is then requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current gastrointestinal disorder is caused or aggravated by (permanently worsened) by his service-connected PTSD.  Complete detailed rationale is requested for each opinion that is rendered.

2.  Schedule the Veteran for the appropriate VA examination to determine the nature and etiology of any respiratory problems, including asthma, to also include any undiagnosed illness resulting from Gulf War Service.  The claims folder and a copy of this remand must be made available to the examiner.  All necessary tests should be performed.  The examiner must state whether it is at least as likely as not (50 percent probability or greater) that the Veteran has objective indications of the claimed symptoms and, if so, whether the symptoms are attributable to a "known" clinical diagnosis.  The examiner should then state whether the Veteran's symptoms/identified disabilities are attributable to his service, including as a result of his being in the Persian Gulf.  Complete detailed rationale is requested for each opinion that is rendered.

3.  Review the claims file.  If any development is incomplete, including if the examination reports do not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claims on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


